ITEMID: 001-83008
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KALOVITS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicant was born in 1955 and lives in Bátonyterenye.
5. In November 1991 criminal proceedings were instituted against him.
6. On 18 May 1993 the Balassagyarmat District Public Prosecutor's Office preferred a bill of indictment in the case, which concerned eleven other individuals. The applicant was charged with fraud and two counts of violating foreign exchange regulations.
7. Between 21 March 1995 and 4 February 2003, the Eger District Court held hearings over 79 days. It heard evidence from several experts and more than 100 witnesses. On the last-mentioned date, it acquitted the applicant.
8. On appeal by the prosecution, on 11 December 2003 the Heves County Regional Court upheld the applicant's acquittal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
